
	
		II
		110th CONGRESS
		2d Session
		S. 2608
		IN THE SENATE OF THE UNITED STATES
		
			February 7
			 (legislative day, February 6), 2008
			Ms. Snowe (for herself
			 and Mrs. Dole) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To make improvements to the Small Business
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Women’s Procurement
			 Program Improvement Act.
		2.FindingsCongress finds—
			(1)based on evidence
			 presented by Congressional witnesses, testimony before Congress, and studies
			 and reports, that women-owned small business concerns are under represented in
			 certain identified industries with respect to Federal procurement contracting;
			 and
			(2)the women's small
			 business government-wide statutory goal has never been achieved since the time
			 of its enactment.
			3.Small Business Act Program
			 ImprovementsSection 8(m) of
			 the Small Business Act (15 U.S.C. 637(m)) is amended—
			(1)in paragraph
			 (2)(C), by striking (3) and inserting (4);
			(2)in paragraph (2),
			 by striking subparagraph (D) and inserting the following:
				
					(D)the contract is
				consistent with the requirements set forth in subsection
				(a)(1)(D)(i);
					;
			(3)by striking
			 paragraph (4) and inserting the following:
				
					(4)Identification
				of industries
						(A)Study
				requiredThe Administrator shall conduct a study 5 years after
				the date on which the program under this section is implemented, to identify
				industries in which small business concerns owned and controlled by women are
				underrepresented with respect to Federal procurement contracting.
						(B)Presumption
				relating to underrepresentationFor purposes of this subsection,
				the industries identified by the 2007 North American Industry Classification
				System Code as industry codes 11 through 81 (as published by the Bureau of the
				Census) shall be presumed to be industries in which small business concerns
				owned and controlled by women are underrepresented with respect to Federal
				procurement contracting.
						;
				and
			(4)by adding at the
			 end the following:
				
					(7)No past finding of discrimination
				requiredNotwithstanding any
				other provision of law, a contracting officer need not make a finding of past
				gender discrimination by a contracting agency in order to comply with or
				otherwise be subject to the requirements of this
				subsection.
					.
			
